Citation Nr: 1742510	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO. 07-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent from April 6, 2015 for lumbar radiculopathy of the right lower extremity.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In a June 29, 2017 decision, the Board granted a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy. Because of an error in law in the Board's prior decision, the Board presently VACATES the June 29, 2017 decision, to the extent that it granted a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy.


FINDING OF FACT

From the period beginning April 6, 2015, the Veteran's right lower extremity radiculopathy has not presented with complete paralysis or muscular atrophy.


CONCLUSIONS OF LAW

1. The criteria to vacate that portion of the June 29, 2017 Board decision that granted a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy have been met. 38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2016).

2. For the period from April 6, 2015, the criteria for a disability rating in excess of 40 percent for service-connected lumbar radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by a March 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2015 VA examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and medical opinions are adequate to decide the Veteran's claim. 
VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In June 2017, the Board granted a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy under Diagnostic Code (DC) 8521. However, the Veteran's right lower extremity radiculopathy was rated at 40 percent from April 6, 2015 under DC 8520. This was in error as a matter of law. Thus, the Board must vacate that portion of the June 2017 decision, granting a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy. The remainder of the June 2017 decision remains undisturbed.

Accordingly, the June 2017 Board decision granting a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy is vacated.

Increased Rating for Service-Connected Lumbar Radiculopathy of the Right Lower Extremity

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO initially rated the Veteran's service-connected right lower extremity radiculopathy as 10 percent disabling under Diagnostic Code (DC) 8520. The RO increased the Veteran's rating to 40 percent disabling effective April 6, 2015. 

DC 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Upon VA examination in April 2015, the VA examiner noted the Veteran experienced severe constant pain in the right lower extremity. The examiner further noted that the Veteran's numbness and paresthesias and/or dysesthesias were severe. The examiner noted the Veteran did not have muscular atrophy.

Further, the Veteran's treatment records do not reflect that the Veteran has had muscular atrophy at any point during the period on appeal. Absent objective evidence that the Veteran's symptoms more nearly approximated severe paralysis, with marked muscular atrophy, a higher disability rating cannot be assigned under any potentially applicable diagnostic code. 38 C.F.R. § 4.71a.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and a disability rating in excess of 40 percent for the Veteran's connected right lower extremity radiculopathy from April 6, 2015 is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.

ORDER

The portion of the June 29, 2017 Board decision that granted a disability rating of 30 percent from April 5, 2015 for service-connected right lower extremity radiculopathy is vacated.

A disability rating in excess of 40 percent from April 6, 2015 for service-connected right lower extremity radiculopathy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


